Brooker v Hunt (2017 NY Slip Op 01313)





Brooker v Hunt


2017 NY Slip Op 01313


Decided on February 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2017

Acosta, J.P., Renwick, Moskowitz, Feinman, Gesmer, JJ.


154378/15 3157 3156

[*1]John Robert Brooker, Plaintiff-Appellant,
vRichard Brian Hunt, et al., Defendants-Respondents.


Roger S. Blank, P.C., New York (Roger S. Blank of counsel), for appellant.
Young Basile Hanlon & MacFarlane, P.C., Troy, MI (George S. Fish of the bar of the State of Michigan, admitted pro hac vice, of counsel), for respondents.

Orders, Supreme Court, New York County (Charles E. Ramos, J.), entered September 25, 2015 and October 16, 2015, which granted defendants' motion to dismiss the verified complaint as untimely, unanimously affirmed, without costs.
All of the causes of action accrued in the mid-1980s and were therefore barred by the statutes of limitations. Defendants were not equitably estopped from asserting the limitations defenses because plaintiff failed to sufficiently allege that defendants' subsequent wrongdoing intentionally concealed the wrongs pleaded, were done for the purpose of causing plaintiff to refrain from bringing suit in a timely fashion and actually caused him to refrain from doing so (see Corsello v Verizon N.Y., Inc., 18 NY3d 777, 789 [2012]). Moreover, it cannot be shown that plaintiff reasonably relied on his deceased alleged partner's representations as to both the value of plaintiff's interest in the endangered giant elands that are the subjects of the parties' alleged contract and plaintiff's right to sell his interest with or without the unanimous consent of the other alleged partners, as these facts could have been discovered by plaintiff through the exercise of ordinary diligence (see Simcuski v Saeli, 44 NY2d 442, 449 [1978]).
We have considered plaintiff's other contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 21, 2017
CLERK